DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed April 5, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Election of Species
Applicant's election with traverse of mouthwash in the reply filed on April 5, 2022 is acknowledged.  The traversal is on the ground(s) that both mouthwash and toothpaste are forms of dentifrice.  This is not found persuasive because mouthwashes and toothpastes required different component and amounts of component in their formulations. 
The requirement is still deemed proper and is therefore made FINAL.


Claims
Claim Rejections - 35 USC § 102 – Anticipation
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (WO 2005/002536). The rejection is maintained. 
Kobayashi discloses an encapsulated breath freshener comprising a soft membranous material encapsulating a lipophilic liquid freshener (Abstract). The liquid meets the limitation of mouthwash. The compositions are formulated into capsules.  The encapsulating material, capsule coating, includes hydroxypropyl methyl cellulose (Abstract). The capsule coating ruptures in the oral cavity. The capsule coating is a film and may be colored a beautiful color (paragraph 0018). The capsule coating meets the limitation of formed from dissolvable film strip technology. 
Kobayashi anticipates the instant claims. 
 
Response to Arguments
The Examiner submits that Kobayashi meets the limitations of the instant claims because the that the capsule coating are make from the same material as recited in instant claim 10. Further, Applicant does not limit the time it would take for the coating to dissolve. Even though, the coating can be crushed does not teach away from the coating being dissolvable when introduces to water or saliva. In regard to claim 10, the hydroxypropyl methyl cellulose is hydroxypropynone methanoferronellose (paragraph 0035) as evidenced by GB 2418856, page 8, line 25 (used as English equivalent). Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103 - Obviousness
1) Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 8,728,446). The rejection is maintained.
 Hurwitz discloses oral delivery of active ingredients. The compositions are incorporated into tablets or capsules. These compositions include mouthwashes and rinses. Delivery of the supplement ingredients is effectuated by simply placing the tablet into the mouth and allowing saliva to cause the outer shell to dissolve (Abstract). The outer shell of the tablet may be composed of effervescent ingredients comprising a mixture of citric acid and sodium bicarbonate as in a compressed powder form with binders, a gelatin composition to microencapsulate the active ingredients, a combination of gelatin and glycerin, a coating agent, a plant-based gelling substance like carrageenans and modified forms of starch and cellulose, an organogel, and/or a gum compound. The gelling substance would meet formed from dissolvable film strip technology. The compositions may be made into different shapes and sizes (Drawings). 
The prior discloses compositions of a capsule comprising a mouthwash where the outer shell may comprise a cellulose gelling substance. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
It would have been obvious to one of ordinary skill in the art the time the application was filed to have made a capsule comprising a mouthwash because it was suggested by Hurwitz. 
Changes in shape does not distinguish the instant claims from that of the prior art. See MPEP 2144.04 IV, B. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the capsules of Hurwitz into different shapes to appeal to different users; because of preference; and also, because Hurwitz discloses making the capsules and tablets into different shapes. 
Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04, I. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added words or designs to the capsules of Hurwitz in order to appeal to different users and preference. 

Response to Arguments
The Examiner submits that Hurwitz meets the limitations of the instant claims Applicant does not limit the time it would take for the coating to dissolve or the components that may be included with the binders. The carrageenans and modified forms of starch and cellulose, an organogel, and/or a gum compound are water soluble and therefor meet the limitation of dissolvable film strip technology.  Even though, the coating can be bit or chewed does not teach away from the coating being dissolvable when introduces to water or saliva. Therefore, the rejection is maintained. 


2) Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 8,728,446) in view of Solan (US 8,113,729). The rejection is maintained. 
Hurwitz discloses oral delivery of active ingredients. The compositions are incorporated into tablets or capsules. These compositions include mouthwashes and rinses. Delivery of the supplement ingredients is effectuated by simply placing the tablet into the mouth and allowing saliva to cause the outer shell to dissolve (Abstract). The outer shell of the tablet may be composed of effervescent ingredients comprising a mixture of citric acid and sodium bicarbonate as in a compressed powder form with binders, a gelatin composition to microencapsulate the active ingredients, a combination of gelatin and glycerin, a coating agent, a plant-based gelling substance like carrageenans and modified forms of starch and cellulose, an organogel, and/or a gum compound. 
Hurwitz differs from the instant claims insofar as it does not disclose the shape, design, and hydroxypropyl methylcellulose or polyvinyl alcohol as the material for the outer shell. 
Solan discloses toothpaste droplets. The toothpastes are encapsulated in film forming materials such as hydroxypropyl methyl cellulose and polyvinyl alcohol. The droplets may be in different and may comprise words, logos or a cartoon character (Abstract).  Shapes include triangular, barb, teardrop, diamond and box shapes. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art the time the application was filed to have used hydroxypropyl methyl cellulose or polyvinyl alcohol as the outer shell because they are suitable gelling substances for encapsulating compositions. 
Changes in shape does not distinguish the instant claims from that of the prior art. See MPEP 2144.04 IV, B. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the capsules of Hurwitz in different shapes like those disclosed by Solan to appeal to different users or because of preference. 
Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04, I. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added words or designs to the capsules of Hurwitz in order to appeal to different users and preference. 

Response to Arguments
The Examiner submits that Hurwitz meets the limitations of the instant claims Applicant does not limit the time it would take for the coating to dissolve or the components that may be included with the binders. The carrageenans and modified forms of starch and cellulose, an organogel, and/or a gum compound are water soluble and therefor meet the limitation of dissolvable film strip technology.  Even though, the coating can be bit or chewed does not teach away from the coating being dissolvable when introduces to water or saliva. Solan cures the deficiencies of Hurwitz by disclosing hydroxypropyl methyl cellulose. It would have been obvious to have used hydroxypropyl methyl cellulose as the cellulose polymer of Hurwitz because it is suitable for making coatings on oral care compositions.  Therefore, the rejection is maintained. 


3) Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2005/002536). The rejection is maintained and corrected. 
Kobayashi discloses and encapsulated breath freshener comprising a soft membranous material encapsulating a lipophilic liquid freshener (Abstract). The liquid meets the limitation of mouthwash. The compositions are capsules.  The encapsulating material, capsule coating, includes hydroxypropyl methyl cellulose (Abstract). The capsule coating ruptures in the oral cavity. The capsule coating is a film and may be colored a beautiful color (paragraph 0018). 
Kobayashi differs from the instant claims insofar as it does not disclose the shape or design. 
Changes in shape does not distinguish the instant claims from that of the prior art. See MPEP 2144.04 IV, B. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the capsules of Kobayashi in different shapes to appeal to different users or because of preference. 
Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04, I. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added words or designs to the capsules of Kobayashi in order to appeal to different users and preference. 

Response to Arguments
The Examiner submits that Kobayashi meets the limitations of the instant claims as applied above. 

4) Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2005/002536) as applied above in view of Solan (US 8,113,729). The rejection is maintained and the name is corrected. 
Kobayashi discloses and encapsulated breath freshener comprising a soft membranous material encapsulating a lipophilic liquid freshener (Abstract). The encapsulating material, capsule coating, includes hydroxypropyl methyl cellulose (Abstract). The capsule coating ruptures in the oral cavity. The capsule coating is a film and may be colored a beautiful color (paragraph 0018). 
Kobayashi differs from the instant claims insofar as it does not disclose the shape or design and that the film strip technology is polyvinyl alcohol. 
Solan discloses toothpaste droplets. The toothpastes are encapsulated in film forming materials such as hydroxypropyl methyl cellulose and polyvinyl alcohol. The droplets may be in different and may comprise words, logos or a cartoon character (Abstract).  Shapes include triangular, barb, teardrop, diamond and box shapes. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art the time the application was filed to have used polyvinyl alcohol as the outer shell because they are suitable gelling substances for encapsulating compositions. 
Changes in shape does not distinguish the instant claims from that of the prior art. See MPEP 2144.04 IV, B. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the capsules of Kobayashi in different shapes to appeal to different users or because of preference. 
Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04, I. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added words or designs to the capsules of Kobayashi in order to appeal to different users and preference. 

Response to Arguments
The Examiner submits that Kobayashi meets the limitations of the instant claims as applied above. Solan cures the deficiencies of Kobayashi by disclosing polyvinyl alcohol. It would have been obvious to have used polyvinyl alcohol as the polymer of Kobayashi because it is suitable for making coatings on oral care compositions.  Therefore, the rejection is maintained. 

Conclusion
	Claims 1-10 are rejected.
	Claim 11 is withdrawn.
	No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612